 

Case: 1:20-cv-00673-SO Doc #:1 Filed: 03/30/20 1 of 7. PagelD #: 1

 

 

|| FORM TO BE USED BY A PRISONER IN
FILING A CIVIL RIGHTS COMPLAINT

ie |

 

 

 

IN THE UNITED STATES DISTRICT COURT — AW bisTaeicy |
FOR THE | EVEL ANN
NORTHERN DISTRICT OF OHIO

     
  
   

 

vy, Oy “ edlaw Ay) d dhcns| 1 Cocshuin

(Enter above the full name of the plaintiff in this action)

 

APA Nace Board

 

 

 

  

(Enter above the full name of the defendant(s) im this action a i

PSA RE EE eee

L Previous Lawsuits
A, Haye you begun other lawsuits in state or federal court dealing with the same facts involved in

this action or otherwise relating to your imprisonment? YES [J No

B. If your answer to A is yes, describe the lawsuit in the space below, (If there is more than one
lawsuit, describe the additional Jawsuits Gn another piece of paper, using the same outline),

1. Parties to this previous lawsuit

Plaintiffs

 

 

Defendants

 

 

2, Court (if federal conrt, name the district; if state court, name the county)

ee

 

3. Docket Number

4, Name of judge to whom case was assioned

 

 
 

 

Case: 1:20-cv-00673-SO Doc #:1 Filed: 03/30/20 2 of 7. PagelD #: 2

De!

5. Disposition (for example: Was the case dismissed? Was it appealed? Is it still pending’)

 

 

6, Approximate date of filing lawsuit

 

7, Approximate date of disposition —

 

Place of Present Confinement
A. Is there a prisoner grievance procedure in this institution? YES L] NO Ry”

'B. Did you present the facts relating to your a in the state prisoner grievance procedure?
yes{] NO

 

C. If your answer is YES,

 

. 1. What steps did you take?

 

 

2. . What was the result?

 

7 i a ay :
D. If your answer is NO, explain why not by $CLGWCPL | t 5 2
iO weit YA {rec
_E. i there is no prison grievance procedure in the institution, did you complain to prison

authorities?

ves L] no

FP, If your answer is YES,

 

1. What steps did you take?

 

 

 

 

9. What was the result?

 
 

 

Case: 1:20-cv-00673-SO Doc #:1 Filed: 03/30/20 3 of 7. PagelD #: 3

TH. Parties
(In item A below, place your name in the first blank nk and place your preseni address in the second
blank. Do the same for additional plaintiffs, if a ~

A. Name of the Plamtiff. JORDAN: ~ Croodduin
addres O- 60K) 5400 Cleve land. Cuy wyalaoga County Tsk. YUIO

(In item B below, place the full name of the defendant in the first “to Se or her official oso
in the second blank, and his or her place of employment inthe third blank. Use item C for the
names, positions and places of employment of any additional defendants).

| B. Defendant Jone \co cle fe __ is employed as

PRC oF Fiver | 2 Coystoas Lushice 6 Conte /Arole.
C. “Additional Defendants_f LV, Js L Max | yt 2080

 

TY. Statement of Claim
(State here as briefly as possible the facts of your case. Describe how each defendant is involved.
Include also the names of othér persons involved, dates and places, Do not pive any legal arguments

or cite any cases or stafutes, Tf you intend to allege a number of related claims, number and set
forth each claim in a separated paragraph. Use as much space as you need. (Attach extra sheet(s)

if necessary).

PRO by VAN have. tI iy Buisness clos To Int}
| d /vdhich clade d 3 ny Hae cya County
Building debs te Info that it_ was licked |

but on OW lowe. OM CK ‘tleadle Wold! Well

OVLUIC 2 O/dlays an AweekS so far ancl |
ye wast Nresfuecd within rok ive
Frame. auc Tn still ‘\ncaccercdiocl without
Canny ladle CHS»

 
 

 

Case: 1:20-cv-00673-SO Doc #:1 Filed: 03/30/20 4of7. PagelD#:4 _

4 -
(Statement of Claim, Contintted)
Lim Te. Th clungec_at my Kool \yn
do Ao Ye new Feus Drak anrerdol
Pe Cuyahoga county styte building. Now!
TL chow’ wank to get enteckeck oN
‘tk -acspeacely ween by | \au Kok my

“Ave AW \naxe. chou aot yet AL no

Mie \ atu weil ENO ugha Ae Vinoi Bock |

ae srold ctvuck sup piSe 4a be releaseat &

Tm _also Ahenka\| J disable oud wok

been gerina mu SST benehts well are

Ox njennc nol civic TL. Wack 40 appea|

8 bes. while mncarceratech, canch ake

|) twhumene. cancion, my ving GTO Ne mens

| -are “ioledeck pecguge wa “in one,

mor Cce\\ widh one adhwic Purse cinch

T -ornck owt Woks ‘AS ako \leagle as

| yell as his. treatient they hae bahich
|s- Sy Cy coW. Ve Rath Carns eat YOAVR

wage \noure. \weow A Aavatyala Tox G reparlers )

th “2 sunwe this havotal chiseage. calleck

COrVONNCUS I

 

 

 

 

 

 

 

 

 

 
 

 

Case: 1:20-cv-00673-SO Doc #:1 Filed: 03/30/20 5 of 7. PagelD #: 5

V. Relief

(State briefly exactly what you want the court to do for you.. Make no legal arguments. . Cite no
cases or staftites}.

LZ pould hile the cuck te Gran’ ne 26,"
ever Hos trot A. Mtanicl ape ack nas
Liberty which is very haych & ke subebatn
a those. drmes_ot laine concltinns Punk.

MOA Si: NCéV i - Monesty ‘

 

 

 

 

 

Signed this Sate day of (1) af Ab 19 2020 |

' J declare nnder penalty of perjury that the foregoing is true and correct.

SatM, R090 | 49 Leatlten M—

' Mate} L/ Seguatore of Plaintiff)

leyplod\complaint pnspper
vised November 1907

 

 
 

 

Case: 1:20-cv-00673-SO Doc #:1 Filed: 03/30/20 6 of 7. PagelD #: 6

Tf the answer is "yes" state the arnount paid or credited to you each month.

3. Have you received, within the past twelve months, any money from any of the following
sources?

a. Business, npfession or other form of self-employment?

yes no

b, Rent payments, interest or dividends?
yes no

c. Pensions, ania or life insurance payments?
yes VW no

d. Gifts or inherifefnces?
. yes -\/no
e. Any other sourgts?
yes \ “ne

If you answered "yes" to any of the above questions, describe each source ofmoney and state
the amount received from each during the past. twelve months.

4. Do you on gosh or do you have money im checking or savings accounts?
yes no

 

If the answer is "yes" state the total value of the items owned?

I declare under penalty of perjury that the foregoing is true and correct. -

Byecuted on Sot lY. A0Ad ~ Ned CL: Vionluste

Date Senature of Applicant

 

 
Case: 1:20-cv-00673-SO Doc #:1 Filed: 03/30/20 7 of 7. PagelD #: 7

 

 

 

    
  

~~ dllhh SHO "puspnyy
ONY) Oedd¢ Sor) (OS.
+402) SWI] MD
\O\hK
. WSN / waAayOS OR Puoprep
v0 = OVAS raga

| “how UT yun Peee a puoi
